DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
	
Status of Application
In response to Office action mailed 07/07/2022 (“07-07-22 OA”), Applicants amended claims 1, 10 and 20 in the response filed 10/07/2022 (“10-07-22 Remarks”).   
Claim(s) 1-25 are pending examination.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 1-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PG Pub 2017/0221859; hereinafter Chen) and Chang et al. (PG Pub 2018/0211936; hereinafter Chang).

    PNG
    media_image1.png
    399
    641
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 1B-provided above, Chen teaches a semiconductor package 10 (para [0018-0032]), comprising: 
a first redistribution layer (annotated “RDL-1” in Fig. 1B above);
a die 102; 
a second redistribution layer (annotated “RDL-2” in Fig. 1B above) over the die and the first redistribution layer (see Fig. 1B); 
a plurality of interconnects 126,130 coupled to the die and the first and second redistribution layers, wherein ones of the plurality of interconnects 126,130 extend substantially vertical from a top surface of the first redistribution layer to a bottom surface of the second redistribution layer (see Fig. 1B), and 
wherein the ones of the plurality of interconnects are laterally spaced apart from the stack of dies (see Fig. 1B); and 
a mold layer 106 between the first redistribution layer and the second redistribution layer (see Fig. 1B), 
wherein the ones of the plurality of interconnects extending from the first redistribution layer to the second redistribution layer are in direct contact with the mold layer (see Fig. 1B).
Although, Chen teaches a die on the first redistribution layer, he does not teach “a stack of dies.”

    PNG
    media_image2.png
    462
    980
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1A-provided above, Chang teaches a semiconductor package 100 (para [0018-0028]), comprising: a second redistribution layer 150 (para [0018]); a stack of dies 110 on the second redistribution layer (see Fig.1 A); a plurality of interconnects 130 (para [0018]) coupled to the stack of dies and the second redistribution layer (see Fig.1A); wherein the plurality of interconnects extending from the second redistribution layer are in direct contact with a mold layer 140 (para [0026]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single die first package (between the first and second redistribution layers) of Chen, with the first package of Chang, to provide a more robust thin package.
Regarding claim 2, refer to the figures above, the combination of Chen and Chang teach the mold layer 106-Chen surrounds the plurality of interconnects 126,130 (130 of Chen and Chang) and the stack of dies 110-Chang, and wherein the stack of dies include two or more dies 111-Chang stacked on top of each other (see Fig. 1a and Fig. 1B).  
 	Regarding claim 3, refer to the figures above, the combination of Chen and Chang teach the plurality of interconnects 126,130 (130 of Chen and Chang) are through mold 106 vertical wire interconnects (see Fig. 1a and Fig. 1B).  
Regarding claim 4, refer to the figures above, in the combination of Chen and Chang, Chang teaches the through mold vertical wire interconnects 130 have a diameter of approximately 5 µm to 50 µm (para [0020]; describes the chip offset having a distance B in the range between 60 μm to 120 μm. One of ordinary skill in the art could infer the from Fig. 1A that the diameter of the vertical wire interconnects would fall within the claimed range of 5 µm to 50 µm). 
Regarding claim 5, refer to the figures above, in the combination of Chen and Chang, Chang teaches the first redistribution layer (annotated “RDL-1” in Fig. 1B above) and the second redistribution layer (annotated “RDL-2” in Fig. 1B above) are first and second dual-sided redistribution layers (see Fig. 1B).  
Regarding claim 6, refer to the figures above, in the combination of Chen and Chang, Chen teaches a plurality of adhesive layers 114 (para [0032]) coupled to the stack of dies 110, wherein one or more of the adhesive layers couple the stack of dies to the first redistribution layer (indirectly) or the second redistribution layer (see Fig. 1A).  
Regarding claim 7, refer to the figures above, in the combination of Chen and Chang, Chen teaches each die 111 of the stack of dies 110 is positioned on top of another die 111 having an exposed portion of a top surface of each die (see Fig. 1A).    
Regarding claim 8, refer to the figures above, in the combination of Chen and Chang, Chen teaches each die 111 of the stack of dies 110 has a conductive pad 113 located on the exposed portion of the top surface of each die (see Fig. 1A), and wherein one or more of the plurality of interconnects 130 couple the conductive pad of each die of the stack of dies to the second redistribution layer 150 (see Fig. 1A).  
Regarding claim 9, refer to the figures above, in the combination of Chen and Chang, Chang teaches a plurality of solder balls 160 coupled to the first redistribution layer or the second redistribution layer 150 (see Fig. 1A). 

    PNG
    media_image3.png
    386
    638
    media_image3.png
    Greyscale

Regarding claim 10, refer to the Examiner’s mark-up of Fig. 1B-provided above, Chen teaches a package on package (PoP) system 10 (para [0018-0032]), comprising: 
a first package 200 on a second package 100; 
an electronic component 212 on the first package (see Fig. 1B); and 
a plurality of first solder balls 222 between the first package and the second package (see Fig. 1B), wherein the plurality of first solder balls couples the first package to the second package (see Fig. 1B), and wherein each of the first package and the second package includes a first redistribution layer (annotated “200-RDL” and “100-RDL”); 
a die 102 on the first redistribution layer (see Fig. 1B); 
a second redistribution layer (annotated “2nd RDL” in Fig. 1B) over the die and the first redistribution layer (see Fig. 1B); and
a mold layer 106 between the first redistribution layer and the second redistribution layer, wherein ones of a plurality of interconnects 126,130 extending from the first redistribution layer to the second redistribution layer are in direct contact with the mold layer (see Fig. 1B).
Although, Chen teaches a die on the first redistribution layer, he does not teach “a stack of dies on the first redistribution layer; a plurality of interconnects coupled to the stack of dies and the first redistribution layer and the second redistribution layer, wherein ones of the plurality of interconnects extend substantially vertical from a top surface of the first redistribution layer to a bottom surface of the second redistribution layer, and wherein the ones of the plurality of interconnects are laterally spaced apart from the stack of dies; and a mold layer between the first redistribution layer and the second redistribution layer.”
In the same field of endeavor, refer to Fig. 1A-provided above, Chang teaches a first package 100 (para [0018-0028]), comprising: a stack of dies 100 (para [0018]) on a first redistribution layer 150 (para [0018]); a plurality of interconnects 130 (para [0018]) coupled to the stack of dies and the first redistribution layer (see Fig. 1A), wherein ones of the plurality of interconnects 130 extend substantially vertical from a top surface of the first redistribution layer to a bottom surface of a top of the package (see Fig. 1A), and wherein the ones of the plurality of interconnects are laterally spaced apart from the stack of dies (see Fig. 1A); and a mold layer 140 (para [0026]) between the first redistribution layer and the top of the package.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single die first package (between the first and second redistribution layers) of Chen, with the first package of Chang, to provide a more robust thin package.
Regarding claim 11, refer to the figures above, the combination of Chen and Chang teach the mold layer (106-Chen/140-Chang) surrounds the plurality of interconnects (126,130-Chen/130-Chang) and the stack of dies (110-Chang), and wherein the stack of dies include two or more dies (111-Chang) stacked on top of each other (see figures provided above).
Regarding claim 12, refer to the figures above, in the combination of Chen and Chang, Chen teaches the electrical component (212-Chen) is on a top surface of the second redistribution layer (“2nd RDL”-Chen) of the first package 100 (see figures above).
	Regarding claim 13, refer to the figures above, the combination of Chen and Chang teach the plurality of interconnects 126,130 (130 of Chen and Chang) are through mold 106-Chen/140-Chang) vertical wire interconnects (see Fig. 1a and Fig. 1B).  
Regarding claim 14, refer to the figures above, in the combination of Chen and Chang, Chang teaches the through mold vertical wire interconnects 130 have a diameter of approximately 5 µm to 50 µm (para [0020]; describes the chip offset having a distance B in the range between 60 μm to 120 μm. One of ordinary skill in the art could infer the from Fig. 1A that the diameter of the vertical wire interconnects would fall within the claimed range of 5 µm to 50 µm). 
Regarding claim 15, refer to the figures above, in the combination of Chen and Chang, Chen teaches the first redistribution layer (annotated “RDL-1” in Fig. 1B above) and the second redistribution layer (annotated “RDL-2” in Fig. 1B above) are first and second dual-sided redistribution layers (see Fig. 1B).  
Regarding claim 16, refer to the figures above, in the combination of Chen and Chang, Chang teaches a plurality of adhesive layers 114 (para [0032]) coupled to the stack of dies 110, wherein one or more of the adhesive layers couple the stack of dies to the first redistribution layer (indirectly) or the second redistribution layer (see Fig. 1A).  
Regarding claim 17, refer to the figures above, the combination of Chen and Chang teach each die (111-Chang) of the stack of dies (110-Chang) is positioned on top of another die having an exposed portion of a top surface of each die (see Fig. 1B), and wherein one or more of the plurality of interconnects (130-Chang) couple the conductive pad (113-Chang) of each die of the stack of dies  to the second redistribution layer (“200-RDL”-Chang).   
Regarding claim 18, refer to the figures above, the combination of Chen and Chang teach each die (111-Chang) of the stack of dies (110-Chang) has a conductive pad (113-Chang) located on the exposed portion of the top surface of each die (see Fig. 1B).
Regarding claim 20, refer to the Examiner’s mark-up of Fig. 1B-provided above, Chen teaches a method of forming a semiconductor package 10 (para [0018-0032]), comprising: 
disposing a die 102 on a first redistribution layer (annotated “100-RDL” in Fig. 1B above); 
disposing a second redistribution layer (annotated “2nd RDL” in Fig. 1B above) over the stack of dies and the first redistribution layer (see Fig. 1B);
forming a mold layer 106 between the first redistribution layer and the second redistribution layer (see Fig. 1B.
Chen does not explicitly teach “disposing a stack of dies on a first redistribution layer; coupling a plurality of interconnects to the stack of dies and the first and second redistribution layers, wherein ones of the plurality of interconnects extend substantially vertical from a top surface of the first redistribution layer to a bottom surface of the second redistribution layer, wherein the ones of the plurality of interconnects extending from the first redistribution layer to the second redistribution layer are in direct contact with the mold layer; and wherein the ones of the plurality of interconnects is laterally spaced apart from the stack of dies.”
In the same field of endeavor, refer to Fig. 1A-provided above, Chang teaches a method of forming a first package 100 (para [0018-0028]), comprising: disposing a stack of dies 100 (para [0018]) on a first redistribution layer 150 (para [0018]); coupling a plurality of interconnects 130 (para [0018]) to the stack of dies and the first and second redistribution layers (see Fig. 1A), wherein ones of the plurality of interconnects extend substantially vertical from a top surface of the first redistribution layer to a bottom surface of a top surface of the first package (see Fig. 1A), wherein the ones of the plurality of interconnects are in direct contact with a mold layer 140 (para [0026]); and wherein the ones of the plurality of interconnects is laterally spaced apart from the stack of dies (see Fig. 1A).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single die first package (between the first and second redistribution layers) of Chen, with the first package of Chang, to provide a more robust thin package.
Regarding claim 21, refer to the figures above, in the combination of Chen and Chang, Chang teaches the mold layer 140 surrounds the plurality of interconnects 130 and the stack of dies 110, and wherein the stack of dies include two or more dies 111 stacked on top of each other (see Fig. 1A).
Regarding claim 22, refer to the figures above, the combination of Chen and Chang teach the plurality of interconnects 130 are through mold vertical wire interconnects (see Fig. 1A), wherein the first redistribution layer (100-RDL-Chen) and the second redistribution layer (“2nd RDL-Chen) are first and second dual-sided redistribution layers (see Fig. 1B), and wherein each die (111-Chang) of the stack of dies (110-Chang) is positioned on top of another die having an exposed portion of a top surface of each die (see Fig. 1A).
Regarding claim 23, refer to the figures above, in the combination of Chen and Chang, Chang teaches the through mold vertical wire interconnects 130 have a diameter of approximately 5 µm to 50 µm (para [0020]; describes the chip offset having a distance B in the range between 60 μm to 120 μm. One of ordinary skill in the art could infer the from Fig. 1A that the diameter of the vertical wire interconnects would fall within the claimed range of 5 µm to 50 µm). 
Regarding claim 24, refer to the figures above, the combination of Chen and Chang teach a plurality of adhesive layers 114 (para [0032]) coupled to the stack of dies 110, wherein one or more of the adhesive layers couple the stack of dies to the first redistribution layer (indirectly) or the second redistribution layer (see Fig. 1A).  
Regarding claim 25, refer to the figures above, the combination of Chen and Chang teach each die 111-Chang of the stack of dies 110-Chang has a conductive pad 113-Chnag located on the exposed portion of the top surface of each die (see Fig. 1A), and wherein one or more of the plurality of interconnects 130-Chang couple the conductive pad of each die of the stack of dies to the second redistribution layer (2nd RDL”-Chen) (indirectly)(see Fig. 1A and Fig. 1B).

Allowable Subject Matter
2.	Claim 19 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 19 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 10 or (ii) claim 19 is fully incorporated into the base claim 10.  
Claim 19 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 19, a substrate; and a third package on a fourth package, wherein a plurality of second solder balls couples the second package onto the third package, wherein a plurality of third solder balls couples the third package onto the fourth package, wherein a plurality of fourth solder balls couples the fourth package onto the substrate, wherein the first, second, third, and fourth packages are disposed vertically on top each other substantially with no offset, and wherein each of the third and fourth packages includes a first redistribution layer; a stack of dies on the first redistribution layer; a second redistribution layer over the stack of dies and the first redistribution layer; and a plurality of interconnects coupled to the stack of dies and the first and second redistribution layers, wherein the plurality of interconnects extend substantially vertical from a top surface of the first redistribution layer to a bottom surface of the second redistribution layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA A SYLVIA/Examiner, Art Unit 2895                                                                                                                                                                                                        
/KYOUNG LEE/Primary Examiner, Art Unit 2895